Citation Nr: 0200693	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-15 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected cervical spine fracture of the C5 vertebral body, 
with residual deformity and secondary headaches, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating, in excess of 30 
percent, for a service-connected cervical spine fracture of 
the C5 vertebral body, with residual deformity and secondary 
headaches, for the period prior to November 24, 2000.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, to 30 
percent, for his service-connected cervical spine disability.  
The veteran testified in March 2000, via videoconference 
technology, before an acting member of the Board.  

The veteran's claim was originally presented to the Board in 
April 2000, at which time it was remanded for additional 
development.  In a February 2001 rating decision, the veteran 
was awarded an increased rating, to 40 percent, for his 
service-connected cervical spine disability; however, this 
award was made effective only from November 24, 2000.  



FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the cervical spine include headaches.  


2.  The veteran's service-connected disability includes a 
demonstrable deformity of the C5 vertebral body.  

3.  For all periods during the pendency of this appeal, the 
veteran has experienced severe impairment, characterized by 
recurrent pain and stiffness with little intermittent relief, 
due to his cervical spine disability.  



CONCLUSIONS OF LAW

1.  A separate disability rating of 10 percent is warranted 
for the veteran's headaches resulting from his service-
connected fracture of the cervical spine.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.14, 
4.124a, Diagnostic Code 8045.  

2.  A separate disability rating of 10 percent is warranted 
for the veteran's demonstrable deformity of the C5 vertebral 
body.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 5285.  

3.  For the period prior to November 24, 2000, an increased 
rating of 40 percent is warranted for the veteran's cervical 
spine fracture of the C5 vertebral body.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.40, 4.45, 4.124a, Diagnostic Codes 5285-95.

4.  An increased rating in excess of 40 percent is not 
warranted for the veteran's cervical spine fracture of the C5 
vertebral body.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.124a, Diagnostic Codes 5285-95.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in September 1997 for an increased 
rating for a service-connected fracture of the C5 cervical 
spine body, with residual deformity and secondary headaches.  

VA outpatient treatment notes confirm frequent complaints of 
neck pain and stiffness.  August 1997 X-rays of the cervical 
spine demonstrate degenerative disc disease of the cervical 
spine and an old compression fracture at the C5 disc.  The 
veteran also takes medication on a regular basis for his neck 
pain.  

A VA orthopedic examination was afforded the veteran in 
January 1998, and he reported frequentl neck pain, with 
secondary headaches.  On physical examination, he had forward 
flexion of the cervical spine to 15 degrees, backward 
extension to 25 degrees, left lateral rotation to 45 degrees, 
right lateral rotation to 35 degrees, left lateral flexion to 
25 degrees, and right lateral flexion to 20 degrees.  Deep 
tendon reflexes were equal and active at the elbows, and grip 
strength was equal and normal.  Some decreased sensation of 
the fingers was reported.  The examiner declined to state if 
any additional functional loss was present due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement, noting that any such statements would be 
speculative.  

In an April 1998 rating decision, the veteran was awarded an 
increased rating, to 30 percent, for his service-connected 
disability of the cervical spine.  This award was made 
effective from September 23, 1997.  He responded with an 
August 1998 notice of disagreement regarding his assigned 
disability rating.  A September 1998 statement of the case 
was afforded him, and he responded with an October 1998 VA 
Form 9, perfecting his appeal.  

In October 1998, the veteran was treated for his back pain by 
a private doctor.  The veteran reported pain and stiffness of 
the neck, along with intermittent radicular symptoms 
affecting his arms, to include tingling of the hands.  
Physical examination revealed no instability, tenderness, 
deformity, or swelling.  Reflexes were +1 in both the upper 
and lower extremities.  Range of motion of the neck was 
described as significantly diminished.  X-rays confirmed 
degenerative disc disease of the cervical spine.  An MRI scan 
of the cervical spine revealed no definite spinal cord 
compression, but some foraminal stenosis was observed.  

The veteran, accompanied by his wife, testified via 
videoconference in March 2000 before an acting member of the 
Board.  He stated that he continued to experience neck pain 
and limited motion secondary to his fracture of the C5 
vertebral body.  He also had headaches and tremors of the 
hand.  Treatment had been afforded him at VA medical centers 
in Fayetteville and Fort Bragg.  

The veteran's claim was first presented to the Board in April 
2000, at which time it was remanded for further development.  

A new VA orthopedic examination was afforded the veteran in 
November 2000.  He again reported symptoms of recurrent neck 
pain and stiffness, numbness of the extremities, and 
headaches.  Range of motion testing revealed forward flexion 
of the cervical spine to 65 degrees, backward extension to 50 
degrees, left lateral rotation to 80 degrees, right lateral 
rotation to 80 degrees, left lateral flexion to 40 degrees, 
and right lateral flexion to 40 degrees.  The veteran, 
however, reported pain on most movements past 10 degrees.  
Painful motion, spasm, weakness, and tenderness were all 
evident with motion.  Range of motion was also limited by 
pain, fatigue, and lack of endurance.  Motor strength was 
within normal limits in the right upper extremity, but 
reduced on the left.  Subtle muscle atrophy and decreased 
sensory perception were also noted on the left as compared to 
the right.  X-rays revealed extension degenerative reaction 
involving the cervical discs spaces at C5-6 and C6-7.  

Based on these examination results, the RO issued a February 
2001 rating decision awarding the veteran a 40 percent rating 
for his service-connected cervical spine disability.  This 
award was made effective from November 24, 2000.

In May 2001, the veteran was sent a letter by the RO 
detailing recent changes in the law and their effect upon his 
claim.  He was asked to provide any information not already 
of record regarding any treatment received for his service-
connected disability.  He responded with a statement 
disclosing the locations of his VA outpatient treatment, and 
such records were obtained by the RO.  An August 2001 
Supplemental Statement of the Case was afforded the veteran.  

Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

In this case, the RO has had an opportunity to consider the 
claim for a higher evaluation for the veteran's service-
connected residuals of a cervical spine fracture in light of 
the above-noted change in the law, and the requirements of 
the new law have essentially been satisfied.  By virtue of 
the September 1998 Statement of the Case, the February and 
August 2001 Supplemental Statements of the Case, and the RO's 
May 2001 letter to the veteran, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim, and, hence, have been given notice of 
the information and evidence necessary to substantiate the 
claim.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has been afforded several comprehensive VA 
examinations in connection with the claim on appeal.  
Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues on appeal.  
Hence, adjudication of the above-referenced issue is 
appropriate at this time, and the claim is ready to be 
considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

The veteran seeks an increased rating for his service-
connected cervical spine fracture of the C5 vertebral body, 
with residual deformity and secondary headaches.  In rating a 
disorder, "[t]he evaluation of the same disability under 
various diagnoses is to be avoided . . . .  Both the use of 
the manifestation not resulting from service connected 
disease or injury in establishing the service connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided."  38 C.F.R. 
§ 4.14 (2001).  The assignment of more than one rating for 
the same disability, or "pyramiding," is impermissible.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  A veteran, 
however, may be awarded separate ratings for "separate and 
distinct manifestations" from the same injury.  See Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  The critical element 
in determining whether separate disability ratings may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

In the present case, headaches are noted to result from the 
veteran's cervical spine injury.  Because the symptomatology 
of headaches does not overlap that of disabilities of the 
cervical spine, a separate rating may be assigned for the 
veteran's headaches.  Diagnostic Code 8045, for brain disease 
due to trauma, provides that for such purely subjective 
complaints as headaches, dizziness, insomnia, etc., a 
10 percent rating, and no higher, will be assigned.  

As the rating criteria stipulate a disability evaluation no 
higher than 10 percent for purely subjective symptomatology, 
in the absence of a diagnosis of multi-infarct dementia, the 
veteran may not be awarded a rating greater than 10 percent 
for his headaches.  Additionally, the evidence does not 
suggest that the veteran's headaches, in and of themselves, 
result in a degree of disability above that contemplated by 
the rating schedule, or otherwise take his case outside the 
norm; therefore, an extraschedular rating for this disability 
is not warranted.  38 C.F.R. § 3.321(b).  

Next, although Diagnostic Code 5285 provides criteria for 
evaluating residuals of vertebral fractures, the veteran's 
vertebral fracture at C5 has for many years been rated by 
analogy under Diagnostic Code 5290, for limitation of motion 
of the cervical spine; such a result is allowed under 
criteria for Diagnostic Code 5285.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290 (2001).  Diagnostic Code 5285, 
however, also provides for the award of an additional 10 
percent rating for demonstrable deformity of the vertebral 
body.  In the present case, both X-ray and MRI testing 
confirms a demonstrable deformity of the veteran's C5 
vertebral body.  Therefore, a separate compensable rating of 
10 percent under Diagnostic Code 5285 is warranted, 
regardless of what other criteria are used to rate the 
remainder of the veteran's disability.  

In February 2001, the veteran was awarded a 40 percent 
disability rating under Diagnostic Code 5293 for his service-
connected cervical spine disability.  This award, however, 
was made effective only from November 24, 2000.  
Nevertheless, review of the evidence of record suggests the 
veteran has experienced a similar level of disability for the 
entire pendency of the appeal.  

Under Diagnostic Code 5293, a 40 percent rating is warranted 
for severe impairment due to intervertebral disc syndrome, 
characterized by recurring attacks and little intermittent 
relief.  VA outpatient treatment records dating back to 1997 
confirm numerous complaints of severe neck pain and stiffness 
for which the veteran took pain medication, with only 
intermittent relief.  Private medical treatment records from 
1998 also confirm reports of recurrent pain and stiffness of 
the neck and numbness of the upper extremities.  In light of 
38 C.F.R. §§ 4.3 and 4.7, the preponderance of the evidence 
is in support of an increased rating to 40 percent under 
Diagnostic Code 5293 for the period of the appeal prior to 
November 24, 2000.  

In light of the above, the remaining question is whether an 
increased rating, in excess of 40 percent, is warranted for 
the veteran's service-connected cervical spine disability for 
any part of the appeals period.  For the reasons to be 
discussed below, an increased rating is not warranted.  

A 60 percent rating is awarded under Diagnostic Code 5293, 
intervertebral disc syndrome, for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  The veteran, however, has 
displayed few, if any, signs of neurological impairment 
resulting from his service-connected disability.  At the time 
of his January 1998 VA orthopedic examination, his deep 
tendon reflexes were equal and active at the elbow.  His only 
neurological complaints were of pain and some diminished 
sensation of the fingertips.  Grip was normal and equal in 
both hands.  When he was seen by a private physician in 
October 1998, his reflexes were +1 in both the upper and 
lower extremities.  Finally, when he was again examined by 
the VA in November 2000, he displayed only some loss of 
light-touch sensation over the forearms and parts of the 
wrists.  Overall, the preponderance of the evidence is 
against an increased rating to 60 percent under Diagnostic 
Code 5293.  

Although Diagnostic Code 5285 provides a schedular rating in 
excess of 40 percent, the veteran does not have abnormal 
mobility requiring a neck brace (jury mast), as would warrant 
a 60 percent rating.  Therefore, an increased rating under 
this diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  Likewise, the criteria for 
limitation of motion and/or ankylosis of the cervical spine 
do not offer a schedular rating in excess of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2001).  

As was previously noted, the veteran is entitled to 
evaluation of his claim under the guidelines of DeLuca, 
outlined above.  However, he is already rated in excess of 
the maximum level for limitation of motion of the cervical 
spine, so even assuming arguendo that pain on use or 
prolonged use results in a greater limitation of motion, no 
higher rating may be afforded under the appropriate rating 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  
Therefore, an increased rating rated based on DeLuca 
considerations is not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's fracture of the C5 vertebral body 
has itself required no prolonged periods of hospitalization 
since his service separation, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted at this time.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected cervical spine disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In sum, separate compensable ratings of 10 percent are 
warranted for the veteran's headaches and demonstrable 
deformity of a vertebral body.  Additionally, an increased 
rating to 40 percent is warranted for his service-connected 
cervical spine disability for the period prior to November 
24, 2000; however, an increased rating for the same 
disability in excess of 40 percent is not warranted for any 
period of the pending appeal.  


ORDER

A separate compensable rating of 10 percent is assigned for 
the veteran's service-connected headaches.  

A separate compensable rating of 10 percent is assigned for 
the veteran's service-connected deformity of a vertebral body 
of the cervical spine.  

An increased rating to 40 percent for the veteran's fracture 
of the C5 vertebral body is assigned for the period prior to 
November 24, 2000.  

An increased rating in excess of 40 percent for the veteran's 
cervical spine fracture of the C5 vertebral body is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

